Exhibit 10.2
 
APPLE INC.
 
REGISTERED APPLE DEVELOPER AGREEMENT
 
THIS IS A LEGAL AGREEMENT BETWEEN YOU AND APPLE INC. (“APPLE”) STATING THE TERMS
THAT GOVERN YOUR PARTICIPATION AS A REGISTERED APPLE DEVELOPER. PLEASE READ THIS
REGISTERED APPLE DEVELOPER AGREEMENT (“AGREEMENT”) BEFORE PRESSING THE “AGREE”
BUTTON AND CHECKING THE BOX AT THE BOTTOM OF THIS PAGE. BY PRESSING “AGREE,” YOU
ARE AGREEING TO BE BOUND BY THE TERMS OF THIS AGREEMENT. IF YOU DO NOT AGREE TO
THE TERMS OF THIS AGREEMENT, PRESS “CANCEL” AND YOU WILL BE UNABLE TO BECOME A
REGISTERED APPLE DEVELOPER.
 
Registered Apple Developer Agreement
 
1. Relationship With Apple; Apple ID and Password. You understand and agree that
by becoming a Registered Apple Developer, no legal partnership or agency
relationship is created between you and Apple. Neither you nor Apple is a
partner, an agent or has any authority to bind the other. You agree not to
represent otherwise. You also certify that you are of the legal age of majority
in the jurisdiction in which you reside (at least 18 years of age in many
countries) and you represent that you are legally permitted to become a
Registered Apple Developer. This Agreement is void where prohibited by law and
the right to become a Registered Apple Developer is not granted in such
jurisdictions. Unless otherwise agreed or permitted by Apple in writing, you
cannot share or transfer any benefits you receive from Apple in connection with
being a Registered Apple Developer. The Apple ID and password you use to login
as a Registered Apple Developer cannot be shared in any way or with any one. You
are responsible for maintaining the confidentiality of your Apple ID and
password and for any activity in connection with your account. Notwithstanding
the foregoing restrictions in this Section 1, if you are the parent or legal
guardian of individuals between the ages of 13 and the legal age of majority in
the jurisdiction in which you reside, you may allow such individuals to share
your Apple ID and password for their use solely under your supervision and only
in accordance with this Agreement. You are responsible for such individuals’
compliance with and violations of this Agreement and any other Apple agreements.
 
2. Developer Benefits. As a Registered Apple Developer, you may have the
opportunity to attend certain Apple developer conferences, technical talks, and
other events (including online or electronic broadcasts of such events) (“Apple
Events”). In addition, Apple may offer to provide you with certain services
(“Services”), as described more fully herein and on the Registered Apple
Developer web pages (“Site”), solely for your own use (except as otherwise
permitted in the last two sentences of Section 1) in connection with your
participation as a Registered Apple Developer. Services may include, but not be
limited to, any services Apple offers at Apple Events or on the Site as well as
the offering of any content or materials displayed on the Site (“Content”).
Apple may change, suspend or discontinue providing the Services, Site and
Content to you at any time, and may impose limits on certain features and
materials offered or restrict your access to parts or all of materials without
notice or liability.
 
3. Restrictions. You agree not to exploit the Site, or any Services, Apple
Events or Content provided to you as a Registered Apple Developer, in any
unauthorized way, including but not limited to, by trespass, burdening network
capacity or using the Services, Site or Content other than for authorized
purposes. Copyright and other intellectual property laws protect the Site and
Content provided to you, and you agree to abide by and maintain all notices,
license information, and restrictions contained therein. Unless expressly
permitted herein or otherwise permitted in a separate agreement with Apple, you
may not modify, publish, network, rent, lease, loan, transmit, sell, participate
in the transfer or sale of, reproduce, create derivative works based on,
redistribute, perform, display, or in any way exploit any of the Site, Content
or Services in whole or in part. You may not decompile, reverse engineer,
disassemble, attempt to derive the source code of any software or security
components of the Services, Site, or of the Content (except as and only to the
extent any foregoing restriction is prohibited by applicable law or to the
extent as may be permitted by any licensing terms accompanying the foregoing).
Use of the Site, Content or Services to violate, tamper with, or circumvent the
security of any computer network, software, passwords, encryption codes,
technological protection measures, or to otherwise engage in any kind of illegal
activity, or to enable others to do so, is expressly prohibited. Apple retains
ownership of all its rights in the Site, Content, Apple Events and Services, and
except as expressly set forth herein, no other rights or licenses are granted or
to be implied under any Apple intellectual property.
 
4. Confidentiality. You agree that any Apple pre-release software and/or
hardware (including related documentation and materials) provided to you as a
Registered Apple Developer (“Pre-Release Materials”) and any information
disclosed by Apple to you in connection with Apple Events or Paid Content
(defined below) will be considered and referred to as “Apple Confidential
Information”. Notwithstanding the foregoing, Apple Confidential Information will
not include: (i) information that is generally and legitimately available to the
public through no fault or breach of yours, (ii) information that is generally
made available to the public by Apple, (iii) information that is independently
developed by you without the use of any Apple Confidential Information, (iv)
information that was rightfully obtained from a third party who had the right to
transfer or disclose it to you without limitation, or (v) any third party
software and/or documentation provided to you by Apple and accompanied by
licensing terms that do not impose confidentiality obligations on the use or
disclosure of such software and/or documentation.
 
5. Nondisclosure and Nonuse of Apple Confidential Information. Unless otherwise
expressly agreed or permitted in writing by Apple, you agree not to disclose,
publish, or disseminate any Apple Confidential Information to anyone other than
to other Registered Apple Developers who are employees and contractors working
for the same entity as you and then only to the extent that Apple does not
otherwise prohibit such disclosure. Except for your authorized purposes as a
Registered Apple Developer or as otherwise expressly agreed or permitted by
Apple in writing, you agree not to use Apple Confidential Information in any
way, including, without limitation, for your own or any third party’s benefit
without the prior written approval of an authorized representative of Apple in
each instance. You further agree to take reasonable precautions to prevent any
unauthorized use, disclosure, publication, or dissemination of Apple
Confidential Information. You acknowledge that unauthorized disclosure or use of
Apple Confidential Information could cause irreparable harm and significant
injury to Apple that may be difficult to ascertain. Accordingly, you agree that
Apple will have the right to seek immediate injunctive relief to enforce your
obligations under this Agreement in addition to any other rights and remedies it
may have. If you are required by law, regulation or pursuant to the valid
binding order of a court of competent jurisdiction to disclose Apple
Confidential Information, you may make such disclosure, but only if you have
notified Apple before making such disclosure and have used commercially
reasonable efforts to limit the disclosure and to seek confidential, protective
treatment of such information. A disclosure pursuant to the previous sentence
will not relieve you of your obligations to hold such information as Apple
Confidential Information.
 

 
1

--------------------------------------------------------------------------------

 
 
 
6. Confidential Pre-Release Materials License and Restrictions. If Apple
provides you with Pre-Release Materials, then subject to your compliance with
the terms and conditions of this Agreement, Apple hereby grants you a
nonexclusive, nontransferable, right and license to use the Pre-Release
Materials only for the limited purposes set forth in this Section 6; provided
however that if such Pre-Release Materials are accompanied by a separate license
agreement, you agree that the license agreement accompanying such materials in
addition to Sections 4 and 5 of this Agreement shall govern your use of the
Pre-Release Materials. You further agree that in the event of any inconsistency
between Section 4 and 5 of this Agreement and the confidentiality restrictions
in the license agreement, the license agreement shall govern. You agree not to
use the Pre-Release Materials for any purpose other than testing and/or
development by you of a product designed to operate in combination with the same
operating system for which the Pre-Release Materials are designed. This
Agreement does not grant you any right or license to incorporate or make use of
any Apple intellectual property (including for example and without limitation,
trade secrets, patents, copyrights, trademarks and industrial designs) in any
product. Except as expressly set forth herein, no other rights or licenses are
granted or to be implied under any Apple intellectual property. You agree not to
decompile, reverse engineer, disassemble, or otherwise reduce the Pre-Release
Materials to a human-perceivable form, and you will not modify, network, rent,
lease, transmit, sell, or loan the Pre-Release Materials in whole or in part.
 
7. Paid Content License and Restrictions. As a Registered Apple Developer, you
may have access to certain proprietary content (including, without limitation,
video presentations and audio recordings) that Apple may make available to you
from time to time for a separate fee (“Paid Content”). Paid Content shall be
considered Apple Confidential Information, unless otherwise agreed or permitted
in writing by Apple. You may not share the Paid Content with anyone, including,
without limitation, employees and contractors working for the same entity as
you, regardless of whether they are Registered Apple Developers. Subject to
these terms and conditions, Apple grants you a personal and nontransferable
license to access and use the Paid Content for authorized purposes as a
Registered Apple Developer; provided that you may only download one (1) copy of
the Paid Content and such download must be completed within the time period
specified by Apple for such download. Except as expressly permitted by Apple,
you shall not modify, translate, reproduce, distribute, or create derivative
works of the Paid Content or any part thereof. You shall not rent, lease, loan,
sell, sublicense, assign or otherwise transfer any rights in the Paid Content.
Apple and/or Apple’s licensor(s) retain ownership of the Paid Content itself and
any copies or portions thereof. The Paid Content is licensed, not sold, to you
by Apple for use only under this Agreement, and Apple reserves all rights not
expressly granted to you. Your rights under this license to use and access the
Paid Content will terminate automatically without notice from Apple if you fail
to comply with any of these provisions.
 
8. Compatibility Labs; Developer Technical Support (DTS). As a Registered Apple
Developer, You may have access to Apple’s software and hardware compatibility
testing labs (“Compatibility Labs”) and/or developer technical support incidents
(“DTS Services”) that Apple may make available to you from time to time as an
Apple developer benefit or for a separate fee. You agree that all use of such
Compatibility Labs and DTS Services will be in accordance with Apple’s usage
policies for such services, which are subject to change from time to time, with
or without prior notice to you. Without limiting the foregoing, Apple may post
on the Site and/or send an email to you with notices of such changes. It is your
responsibility to review the Site and/or check your email address registered
with Apple for any such notices. You agree that Apple shall not be liable to you
or any third party for any modification or cessation of such services. As part
of the DTS Services, Apple may supply you with certain code snippets, sample
code, software, and other materials (“Materials”). You agree that any Materials
that Apple provides as part of the DTS Services are licensed to you and shall be
used by you only in accordance with the terms and conditions accompanying the
Materials. Apple retains ownership of all of its right, title and interest in
such Materials and no other rights or licenses are granted or to be implied
under any Apple intellectual property. You have no right to copy, decompile,
reverse engineer, sublicense or otherwise distribute such Materials, except as
may be expressly provided in the terms and conditions accompanying the
Materials. You agree that when requesting and receiving TECHNICAL SUPPORT FROM
DTS SeRVICES, you will not provide Apple with any INFORMATION, including that
incorporated in your software, that is confidential to you or any third party.
YOU AGREE THAT Any notice, legend, or label to the contrary contained in any
SUCH materials provided by you to Apple shall be without effect. Apple shall be
free to use all information it receives from you in any manner it deems
appropriate, subject to any applicable patents or copyrights. Apple reserves the
right to reject a request for DTS Services at any time and for any reason, in
which event Apple may credit you for the rejected support request. You shall be
solely responsible for any restoration of lost or altered files, data, programs
or other materials provided.
 
9. Amendment; Communication. Apple reserves the right, at its discretion, to
modify this Agreement, including any rules and policies at any time. You will be
responsible for reviewing and becoming familiar with any such modifications
(including new terms, updates, revisions, supplements, modifications, and
additional rules, policies, terms and conditions)(“Additional Terms”)
communicated to you by Apple. All Additional Terms are hereby incorporated into
this Agreement by this reference and your continued use of the Site will
indicate your acceptance of any Additional Terms. In addition, Apple may be
sending communications to you from time to time. Such communications may be in
the form of phone calls and/or emails and may include, but not be limited to,
marketing materials, technical information, and updates and/or changes regarding
your participation as a Registered Apple Developer. By agreeing to this
Agreement, you consent that Apple may provide you with such communications.
 
10. Term and Termination. Apple may terminate or suspend you as a Registered
Apple Developer at any time in Apple’s sole discretion. If Apple terminates you
as a Registered Apple Developer, Apple reserves the right to deny your
reapplication at any time in Apple’s sole discretion. You may terminate your
participation as a Registered Apple Developer at any time, for any reason, by
notifying Apple in writing of your intent to do so. Upon any termination or, at
Apple’s discretion, suspension, all rights and licenses granted to you by Apple
will cease, including your right to access the Site, and you agree to destroy
any and all Apple Confidential Information that is in your possession or
control. At Apple’s request, you agree to provide certification of such
destruction to Apple. No refund or partial refund of any fees paid hereunder or
any other fees will be made for any reason. Following termination of this
Agreement, Sections 1, 3-5, 7 (but only for so long as the duration specified by
Apple for such usage), 10-19 shall continue to bind the parties.
 
11. Apple Independent Development. Nothing in this Agreement will impair Apple’s
right to develop, acquire, license, market, promote or distribute products,
software or technologies that perform the same or similar functions as, or
otherwise compete with, any other products, software or technologies that you
may develop, produce, market, or distribute. In the absence of a separate
written agreement to the contrary, Apple will be free to use any information,
suggestions or recommendations you provide to Apple pursuant to this Agreement
for any purpose, subject to any applicable patents or copyrights.
 
 

 
2

--------------------------------------------------------------------------------

 
 
12. Use Of Apple Trademarks, Logos, etc. You agree to follow Apple’s Guidelines
For Using Apple Trademarks and Copyrights as published on Apple’s website at
www.apple.com/legal/guidelinesfor3rdparties.html (“Guidelines”) and as may be
modified from time to time. You agree not to use the marks “Apple,” the Apple
Logo, “Mac”, “iPhone,” “iPod touch” or any other marks belonging or licensed to
Apple in any way except as expressly authorized in writing by Apple in each
instance or as permitted in Apple’s Guidelines. You agree that all goodwill
arising out of your authorized use of Apple’s marks shall inure to the benefit
of and belong to Apple.
 
13. No Warranty. APPLE AND ITS AFFILIATES, SUBSIDIARIES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, PARTNERS, AND LICENSORS (COLLECTIVELY, “APPLE” FOR PURPOSES
OF THIS SECTION 13 AND 14) DO NOT PROMISE THAT THE SITE, CONTENT, SERVICES
(INCLUDING, FUNCTIONALITY OR FEATURES OF THE FOREGOING), COMPATIBILITY LABS, DTS
SERVICES, OR ANY OTHER INFORMATION OR MATERIALS THAT YOU RECEIVE AS A REGISTERED
APPLE DEVELOPER (COLLECTIVELY, THE “SERVICE” FOR PURPOSES OF THIS SECTION 13 AND
14) WILL BE ACCURATE, RELIABLE, TIMELY, SECURE, ERROR-FREE OR UNINTERRUPTED, OR
THAT ANY DEFECTS WILL BE CORRECTED. THE SERVICE IS PROVIDED ON AN “AS-IS” AND
“AS-AVAILABLE” BASIS AND THE SERVICE IS SUBJECT TO CHANGE WITHOUT NOTICE. APPLE
CANNOT ENSURE THAT ANY CONTENT (INCLUDING FILES, INFORMATION OR OTHER DATA) YOU
ACCESS OR DOWNLOAD FROM THE SERVICE WILL BE FREE OF VIRUSES, CONTAMINATION OR
DESTRUCTIVE FEATURES. FURTHER, APPLE DOES NOT GUARANTEE ANY RESULTS OR
IDENTIFICATION OR CORRECTION OF PROBLEMS AS PART OF THE SERVICE AND APPLE
DISCLAIMS ANY LIABILITY RELATED THERETO. APPLE DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTIES OF ACCURACY, NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. APPLE DISCLAIMS ANY AND
ALL LIABILITY FOR THE ACTS, OMISSIONS AND CONDUCT OF ANY THIRD PARTIES IN
CONNECTION WITH OR RELATED TO YOUR USE OF THE SERVICE. YOU ASSUME TOTAL
RESPONSIBILITY AND ALL RISKS FOR YOUR USE OF THE SERVICE, INCLUDING, BUT NOT
LIMITED TO, ANY INFORMATION OBTAINED THEREON. YOUR SOLE REMEDY AGAINST APPLE FOR
DISSATISFACTION WITH THE SERVICE IS TO STOP USING THE SERVICE. THIS LIMITATION
OF RELIEF IS A PART OF THE BARGAIN BETWEEN THE PARTIES. To the extent that Apple
makes any pre-release or other products, services or information related thereto
available to you as a Registered Apple Developer, you understand that Apple is
under no obligation to provide updates, enhancements, or corrections, or to
notify you of any product or services changes that Apple may make, or to
publicly announce or introduce the product(s) or service at any time in the
future.
 
14. Disclaimer of Liability. TO THE EXTENT NOT PROHIBITED BY LAW, UNDER NO
CIRCUMSTANCES SHALL APPLE BE LIABLE WITH RESPECT TO THE SERVICE FOR SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION,
DAMAGES RESULTING FROM DELAY OF DELIVERY OR FROM LOSS OF PROFITS, DATA, BUSINESS
OR GOODWILL, ON ANY THEORY OF LIABILITY, WHETHER ARISING UNDER TORT (INCLUDING
NEGLIGENCE), CONTRACT OR OTHERWISE, WHETHER OR NOT APPLE HAS BEEN ADVISED OR IS
AWARE OF THE POSSIBILITY OF SUCH DAMAGES. IF, NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS AGREEMENT, APPLE IS FOUND TO BE LIABLE TO YOU FOR ANY DAMAGE
OR LOSS THAT ARISES OUT OF OR IS IN ANY WAY CONNECTED TO YOUR USE OF THE
SERVICE, APPLE’S ENTIRE LIABILITY FOR DIRECT DAMAGES UNDER THIS AGREEMENT SHALL
BE LIMITED TO FIFTY DOLLARS ($50.00).
 
15. Third-Party Notices. Third party software provided by Apple to you as a
Registered Apple Developer may be accompanied by its own licensing terms, in
which case such licensing terms will govern your use of that particular third
party software. Mention of third parties and third party products in any
materials, advertising, promotions or coupons provided to you as a Registered
Apple Developer is for informational purposes only and constitutes neither an
endorsement nor a recommendation. All third party product specifications and
descriptions are supplied by the respective vendor or supplier, and Apple shall
have no responsibility with regard to the selection, performance, or use of
these vendors or products. All understandings, agreements, or warranties, if
any, take place directly between the vendors and the prospective users.
 
16. Export Control. You may not use or otherwise export or re-export any Apple
Confidential Information received from Apple except as authorized by United
States law and the laws of the jurisdiction in which the Apple Confidential
Information was obtained. In particular, but without limitation, the Apple
Confidential Information may not be exported or re-exported (a) into any U.S.
embargoed countries or (b) to anyone on the U.S. Treasury Department’s list of
Specially Designated Nationals or the U.S. Department of Commerce Denied
Person’s List or Entity List. By becoming a Registered Apple Developer or using
any Apple Confidential Information, you represent and warrant that you are not
located in any such country or on any such list. You also agree that you will
not use any Apple Confidential Information for any purposes prohibited by United
States law, including, without limitation, the development, design, manufacture
or production of nuclear, chemical or biological weapons.
 
17. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, excluding its conflict of
law provisions. The parties further submit to and waive any objections to
personal jurisdiction of and venue in any of the following forums: U.S. District
Court for the Northern District of California, California Superior Court for
Santa Clara County, Santa Clara County Municipal Court, or any other forum in
Santa Clara County, for any disputes arising out of this Agreement.
 
18. Government End Users. Certain Apple Confidential Information may be
considered “Commercial Items”, as that term is defined at 48 C.F.R. §2.101,
consisting of “Commercial Computer Software” and “Commercial Computer Software
Documentation”, as such terms are used in 48 C.F.R. §12.212 or 48 C.F.R.
§227.7202, as applicable. Consistent with 48 C.F.R. §12.212 or 48 C.F.R.
§227.7202-1 through 227.7202-4, as applicable, the Commercial Computer Software
and Commercial Computer Software Documentation are being licensed to U.S.
Government end users (a) only as Commercial Items and (b) with only those rights
as are granted to all other end users pursuant to the terms and conditions
herein. Unpublished-rights reserved under the copyright laws of the United
States.
 
19. Miscellaneous. No delay or failure to take action under this Agreement will
constitute a waiver unless expressly waived in writing, signed by a duly
authorized representative of Apple, and no single waiver will constitute a
continuing or subsequent waiver. This Agreement will bind your successors but
may not be assigned, in whole or part, by you without the written approval of an
authorized representative of Apple. Any nonconforming assignment shall be null
and void. If any provision is found to be unenforceable or invalid, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.
This Agreement constitutes the entire agreement between the parties with respect
to its subject matter and supersedes all prior or contemporaneous understandings
regarding such subject matter. No addition to or removal or modification of any
of the provisions of this Agreement will be binding upon Apple unless made in
writing and signed by an authorized representative of Apple. The parties hereto
confirm that they have requested that this Agreement and all attachments and
related documents be drafted in English. Les parties ont exigé que le présent
contrat et tous les documents connexes soient rédigés en anglais.

 
 
 
 
 3

--------------------------------------------------------------------------------